Citation Nr: 0525760	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  01-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a personality disorder, 
to include impulse control disorder, tension discharge 
disorder and impulse-ridden disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1971 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for a personality disorder, to include 
impulse control disorder, tension discharge disorder and 
impulse-ridden disorder.

The Board notes that in January 2005, the veteran withdrew 
his claims for service connection for arthritis, mitral valve 
prolapse, nervous breakdown and polysubstance abuse.


FINDING OF FACT

The veteran's personality disorders are not diseases or 
injuries within the meaning of the laws and regulations 
providing for compensation for service-connected 
disabilities. 


CONCLUSION OF LAW

Service connection for a personality disorder is not 
warranted.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2004)








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of service connection for a 
personality disorder, as explained below, this cannot be 
granted as a matter of law.  In Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue of 
entitlement to service connection for personality disorder.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the issue is not subject to the 
provisions of the VCAA.






Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran seeks service connection for a personality 
disorder.  In essence, he appears to contend that his 
experiences during his almost four months in service caused 
him to have a personality disorder, for which he should be 
granted service connection.

An August 1971 administrative remark noted that the veteran 
was recommended for a General Discharge from the Navy by 
reason of unsuitability.  Possessing below average reasoning 
ability and below average educational development, and after 
having been found upon enlistment to be both physically and 
mentally qualified, the veteran failed to achieve 
satisfactory progress and performance.  He was subsequently 
discharged.  He was later however, granted service connection 
for post-traumatic stress disorder (PTSD).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

The Board is mindful of the following quote from the Court:

As to the personality disorder, the Board was clearly 
correct in its finding that such disorders are 
developmental in nature, and, therefore, not entitled to 
service connection.  Regulatory authority provides that 
personality disorders will not be considered as 
disabilities...  See 38 C.F.R. §§ 4.9, 4.127 (1991). 
Therefore, as a matter of law there is no . . . . 
disability.

See Beno v Principi, 3 Vet. App. 439, 441 (1993).

Thus, as a matter of law, the veteran's claim cannot be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) [where 
the law and not the evidence is dispositive, the claim must 
be denied because of a lack of entitlement under the law].  
The appeal is therefore denied as to this issue.









ORDER


Entitlement to service connection for a personality disorder, 
to include impulse control disorder, tension discharge 
disorder and impulse-ridden disorder is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


